Duckworth, Justice.
Where it does not appear that the verdict was demanded under the law and the evidence, the first grant of a new trial will not be disturbed. Code, § 6-1608; Griffith v. Sellers, 170 Ga. 577 (153 S. E. 359) ; Murray v. Davidson, 174 Ga. 213 (2) (162 S. E. 526) ; Smith v. Perry, 176 Ga. 775 (168 S. E. 770) ; Douglas v. Baxley State Bank, 183 Ga. 132 (187 S. E. 632); Brenner v. Wright, 183 Ga. 510 (188 S. E. 694); Powell v. Palmer, 186 Ga. 747 (198 S. E. 753). In the instant case a verdict was rendered for unliquidated damages, and it can not be said as a matter of law that the verdict for the exact amount was demanded by the evidence. “The first grant of a new trial will not be reversed unless it plainly and manifestly appears that there was an abuse of discretion by the court below, and this court will not closely scrutinize the facts in evidence or endeavor to balance with great exactness the testimony on both sides with a view to detecting an abuse of discretion by the trial judge. The exercise of that discretion in favor of granting new trials should be encouraged.” Georgia Midland & Gulf R. Co. v. Curry, 90 Ga. 250 (15 S. E. 751).

Judgment affirmed.


All the Justices concur.

Watts Powell and B. P. Strozier, for plaintiff.
J. M. Forrester, Benjamin Zeesman, and G. L. Harris, for defendants.